DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 9, and 11-13 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (US 20160272172 A1) discloses autonomous vehicle control system with a pedestrian detector, and (US 20200086764 A1) teaches selection rules for selecting the person for the autonomous vehicle to pick up. However the prior art, neither alone nor combined, disclose the claimed limitations. Specifically the prior art does not teach “wherein the operations further includes: {P57944 04740605.DOC} 2Attorney Docket No. P57944Application No.16/352,394 storing a plurality of selection rules used for selecting the target person, each of the plurality of selection rules including an attribute and an action of a human and a priority associated with each other; creating verification data of each of the detected humans from the sensing information, the verification data indicating an attribute and an action of each of the detected humans; comparing the verification data with the plurality of selection rules, and obtaining a priority for the verification data from the priority included in the selection rules; selecting the target person by using the obtained priority; and updating the plurality of selection rules by increasing the priority of a first selection rule of the plurality of selection rules, the first selection rule corresponding to the verification data of the selected target person and the target person has ridden in the vehicle”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668